Case 1:18-cr- 00509- GBD Document 695 Filed 01/28/21 Page 1 of 1

     
 

A a tties coe
Fea,
AW awe ent owe Sse Bets
Is ant at
US vane mms

bag sie

 

we baw Fi .c.
| * PELE |

 

Peet

    

nuary 28, 2021

 

 

 

Via ECF D: .
Honorable George B. Daniels ) (DERE

United States District Judge 4, B2 Dorwe
Southern District of New York as 1) fet U.S.D.J.

500 Pearl Street j 98 2021
New York, NY 10007 Dated: JAN

 

Re: United States v. Mishel Levinski
18 — CR — 509 — 12(GBD)
Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request an additional
modification of Mr. Levinski’s bail conditions. Mr. Levinski respectfully requests
permission to travel to the following tournament:

1. $3000 Nittaku Ohio Open
January 29-30, 2021
Akron, Ohio

AUSA Johnson stated that she defers to Pretrial on domestic travel requests.
Pretrial consents to this request.
If permission is granted, Mr. Levinski would provide his itinerary to Pretrial

services as soon as practicable.

We thank the Court in advance for its attention and consideration of this
Application.

Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

cc: AUSA Matthew Hellman (Via ECF)
PTSO Jonathan Lettieri (Via ECF)

28 DOOLEY STREET, SRD FLOOR, BROOKLYN, NY 11235
PHONE: 718.934.4141> Fax: 718.228.8408
MIRVIS-TONY@GMAIL.COM

 
